DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14, 18, and 20-24 are pending in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,972,530, hereinafter 530. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claim 1, 530 taught a system to route packetized actions via a computer network (column 26, lines 57-59), comprising: a natural language processor component executed by a data processing system to receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device (column 26, line 66 to column 27, line 3); the natural language 
	Accordingly, claims 2-11 are rejected, at least, based on their respective dependencies on claim 1.

	With respect to claim 12, 530 taught a method of routing packetized actions via a computer network (column 28, lines 23-24), comprising: receiving, by a natural language processor component executed by a data processing system, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device (column 28, lines 26-35); parsing, by the natural language processor component, the input audio signal to identify a request and a trigger keyword corresponding to the request (column 28, lines 36-39); generating, by a direct action application programming interface of the data processing system, based on the trigger keyword, an action data structure responsive to the request (column 28, lines 39-42); 
	Accordingly, claims 13-20 are rejected, at least, based on their respective dependencies on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Häusler et al. (Pre-Grant Publication No. US 2016/0315995 A1), hereinafter Hausler, in view of Kotler et al. (Pre-Grant Publication No. US 2013/0091453 A1), hereinafter Kotler, in view of Binder et al. (Pre-Grant Publication No. US 2014/0222436 A1), hereinafter Binder, and in further view of Kannan et al. (Patent No. US 9,959,129 B2), hereinafter Kannan.

2.	With respect to claims 1 and 12, Hausler taught a system to route packetized actions via a computer network (0038, where the workflows are triggered & 0039, lines 8-12, where TCP utilizes packetized communications), comprising: a data processing system, comprising a server having a processor, that is remote from a client device and a third party provider device of a third party provider, wherein the client device and the third-party provider device communicate with the data processing system via a network (figure 1, item 102); a natural language processor component executed by a data processing system to receive, via an interface of the data processing system, data packets comprising an input audio signal detected by a sensor of a client device (0038, lines 1-7, where the sensor is given); the natural language processor component to parse the input audio signal to identify a request and a trigger keyword corresponding to the request (0038, lines 1-7); a direct action application programming interface of the data processing system to generate, based on the trigger keyword, an action data structure responsive to the request (0062, lines 1-15); the direct action application programming interface to transmit the action data structure to a third party provider device (0062, lines 1-15) and the data processing system to receive, from the third party provider device, an indication that the third party provider device established the communication session with the client device (0039, lines 8-12, where TCP 
	However, Hausler did not explicitly state causing the third party provider device to invoke an application programming interface and establish a communication session between the third party provider device and the client device.  On the other hand, Kotler did teach causing the third party provider device to invoke an application programming interface and establish a communication session between the third party provider device and the client device (0039, lines 1-20).  Both the system of Hausler and Kotler are directed towards managing natural language processing systems and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Hausler, to utilize invoking the NLP components of an API of a third-party, in order efficiently scale the system to a plurality of third-party devices.  
	However, Hausler did not explicitly state that the third party interface was a conversational application programming, wherein the data processing system routes data packets between the client computing device and the third party provider device to establish the communication session via the conversational application programming interface, and establishing the communication session via the conversational application programming interface.  On the other hand, Binder did teach that the third party interface was a conversational application programming, wherein the data processing system routes data packets between the client computing device and the third party provider device to establish the communication session via the conversational application programming interface, and establishing the communication session via the 
	However, Hausler did not explicitly state that the third-party’s language interface was invoked.  On the other hand, Kannan did teach that the third-party’s language interface was invoked (column 1, lines 42-56).  Both of the systems of Hausler and Kannan are directed towards managing natural language interfaces and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Hausler, to utilize invoking the a third-party’s language interface, as taught by Kannan, in order to reduce the system’s overhead by allowing the system to offload portions of the language processing to the third-parties. 

3.	As for claims 2 and 13, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Kotler taught select, from a database stored in memory, a template based on the trigger keyword; and generate the action data structure based on the template (0056, lines 6-13).



5.	As for claims 4 and 15, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Kotler taught select, from a database stored in memory, a template based on the trigger keyword; identify a field in the template; receive a value from the client computing device corresponding to the field in the template; and populate the field in the template with the value received from the client computing device to generate the action data structure (0056, lines 6-13, where it is given that the template is populated/based on the transmitted data).

6.	As for claims 5 and 16, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Kotler taught select, from a database stored in memory, a template based on at least one of the trigger keyword and the third party provider; identify a field in the template; request, from a sensor of the client computing device, a value corresponding to the field in the template; and populate the field in the template with the value received from the client computing device to generate the action data structure (0056, lines 6-13, where it is given that the template is populated/based on the transmitted data).

7.	As for claims 6 and 17, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Kotler taught wherein the sensor comprises at least one of a Global Positioning System sensor and an accelerometer (0031, lines 16-21).

8.	As for claims 7 and 18, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Hausler taught a content selector component executed by the data processing system to receive the trigger keyword identified by the natural language processor and select, based on the trigger keyword, a content item via a real-time content selection process (0035, lines 4-9).

9.	As for claims 8 and 19, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Kotler taught a content selector component executed by the data processing system to receive the trigger keyword identified by the natural language processor and select, based on the trigger keyword, a content item via a real-time content selection process, the content item provided by a content provider device different from the third party provider device (0040, lines 1-21, where the links could be directed towards any content provider that would include both third-party and non-third-party devices).

10.	As for claim 9, it is rejected on the same basis as claim 1.  In addition, Kotler taught a content selector component executed by the data processing system to receive the trigger keyword identified by the natural language processor and select, based on 

11.	As for claim 10, it is rejected on the same basis as claim 1.  In addition, Kotler taught transmit the action data structure to the third party provider device to cause the third party provider device to invoke the conversational application programming interface executed by the third party provider device (0039, lines 1-20).

12.	As for claims 11 and 20, they are rejected on the same basis as claims 1 and 12 (respectively).  In addition, Kotler taught transmit the action data structure to the third party provider device to cause the third party provider device to invoke the conversational application programming interface configured for the third party provider device and executed by the data processing system (0039, lines 1-20, where the TCP communication has previously been established by Hausler: 0039, lines 8-12), wherein the data processing system routes data packets between the client computing device and the third party provider device to establish the communication session (0039, where the order flowers communication is passed to the third party provider).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Fritz et al. (Pre-Grant Publication No. US 2018/0182380 A1), see paragraphs 0025 & 0040.
	(b)  Lifson et al. (Pre-Grant Publication No. US 2018/0234550 A1).
	(c)  Zhang et al. (Pre-Grant Publication No. US 2018/0183748 A1).
	(d)  Kelly et al.  (Patent No. US 9,972,318 B1), see columns 4 & 24.
	(e)  Rimmer et al. (Pre-Grant Publication No. US 2017/0330456 A1), see paragraphs 0081 & 0085. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452